


Exhibit 10(x)
Execution Version


AMENDMENT NO. 3 AND WAIVER TO NOTE PURCHASE AGREEMENT
AMENDMENT NO. 3 AND WAIVER TO NOTE PURCHASE AGREEMENT (this “Waiver”), dated as
of February 12, 2014, by and among MINE SAFETY APPLIANCES COMPANY, a
Pennsylvania corporation (the “Company”), each of the Guarantors signatory
hereto, PRUDENTIAL INVESTMENT MANAGEMENT, INC. (“Prudential”) and each of the
holders of Notes (as defined below) (collectively, the “Noteholders”).
W I T N E S S E T H:
WHEREAS, the Company, Prudential and the Noteholders are parties to a certain
Note Purchase and Private Shelf Agreement, dated as of October 13, 2010, as
amended by that certain Amendment No. 1 to Note Purchase and Private Shelf
Agreement dated as of April 5, 2012 and that certain Amendment No. 2 to Note
Purchase and Private Shelf Agreement dated as of April 4, 2013 (as so amended
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “2010 Note Purchase Agreement”), pursuant to which the Company
authorized the issuance and sale from time to time (within limits prescribed by
Prudential under the 2010 Note Purchase Agreement) of (i) $100,000,000 in
aggregate principal amount of its 4.00% Series A Senior Notes due October 13,
2021 (as the same may be amended, restated or otherwise modified from time to
time, collectively, the “Series A Notes”), and (ii) up to $50,000,000 in
aggregate principal amount of its additional senior promissory notes (as the
same may be amended, restated or modified from time to time, collectively, the
“Shelf Notes”, and together with the Series A Notes, collectively, the “Notes”).
No Shelf Notes have been issued under the 2010 Note Purchase Agreement and the
Facility has terminated in accordance with its terms.
WHEREAS, the Company has informed the Noteholders that events of default have
occurred under Section 11(c) of the 2006 Note Purchase Agreement as a result of
(a) the Company's failure to comply with Section 10.3 of the 2006 Note Purchase
Agreement as a result of the execution of certain Guaranties by certain
Restricted Subsidiaries (as defined thereunder) of the Indebtedness of the
Company under, and in respect of, the 2010 Note Purchase Agreement and the Bank
Credit Agreement (the “Priority Indebtedness Default”), and (b) the Company's
failure to provide notice to the Noteholders of the occurrence of the Priority
Indebtedness Default in accordance with Section 7.1(d) of the 2006 Note Purchase
Agreement (the “2006 Notice Default”), which Priority Indebtedness Default and
2006 Notice Default are detailed and waived pursuant to that certain Amendment
No. 1 and Waiver to Note Purchase Agreement, dated as of the date hereof, by and
among the Company and each of the Purchasers (as defined in the 2006 Note
Purchase Agreement) party thereto (the “2006 Noteholders”), a copy of which is
attached hereto as Exhibit A hereto (the “2006 Amendment/Waiver”).
WHEREAS, (a) as a result of the Priority Indebtedness Default, the 2006 Notice
Default and the 2010 NPA Cross Defaults (as defined below), events of default
have occurred under Section 8.1.6 of the Bank Credit Agreement (collectively,
the “Credit Agreement Cross Defaults”), and (b) an event of default has occurred
under Section 8.1.4 of the Bank Credit Agreement as a result of the Company's
failure to provide a certificate signed by an officer of the Company setting
forth the details of the Credit Agreement Cross Defaults to the Bank Lenders and
PNC Bank, National Association, as Administrative Agent, in accordance with
Section 7.3.4.1 of the Bank Credit Agreement (the “Credit Agreement Notice
Default”), which Credit Agreement Cross Defaults and Credit Agreement Notice
Default are detailed and waived pursuant to that certain letter agreement, by
and among the Company, the Bank Lenders party thereto and PNC Bank, National
Association, as Administrative Agent, a copy of which is attached hereto as
Exhibit B (the “Credit Agreement Waiver”).

 
 
 

A/75904582.3

--------------------------------------------------------------------------------





 
2

 

A/75904582.3

--------------------------------------------------------------------------------


WHEREAS, (a) as a result of the Priority Indebtedness Default, the 2006 Notice
Default and Credit Agreement Defaults, cross-defaults have occurred under
Section 11(e) of the 2010 Note Purchase Agreement (collectively, the “2010 NPA
Cross Defaults”), and (b) an Event of Default has occurred under Section 11(b)
of the 2010 Note Purchase Agreement as a result of the Company's failure to
provide notice to the Noteholders of the occurrence of the 2010 NPA Cross
Defaults in accordance with Section 7.1(d) of the 2010 Note Purchase Agreement
(the “2010 Notice Default”).
WHEREAS, the waiver of the Priority Indebtedness Default and the 2006 Notice
Default pursuant to the 2006 Amendment/Waiver is conditioned, among other
things, upon the execution and delivery by each Guarantor of a Guaranty of the
Indebtedness under the 2006 Note Purchase Agreement in substantially the form of
Exhibit C hereto (together with each other Guaranty executed by any future
Guarantor in accordance with Section 9.9 of the 2006 Note Purchase Agreement (as
in effect on the date hereof immediately after giving effect to the 2006
Amendment/Waiver), collectively, the “2006 NPA Guarantees”).
WHEREAS, the 2006 NPA Guarantees are not permitted under Section 10.1 of the
2010 Note Purchase Agreement and the 2006 Note Purchase Agreement may not be
amended without the written consent of the Required Holders pursuant to Section
10.18 of the 2010 Note Purchase Agreement.
WHEREAS, the Company has requested that the Noteholders waive the 2010 NPA Cross
Defaults and the 2010 Notice Default and consent to the execution of the 2006
Amendment/Waiver and the 2006 NPA Guarantees, and the Required Holders are
willing to grant such waivers and consents upon the terms, and subject to the
conditions, set forth herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements and
covenants set forth herein, and for other good and valuable consideration, the
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
Section 1.    Definitions. For purposes of this Waiver, all terms used herein
shall have the respective meanings assigned thereto in the 2010 Note Purchase
Agreement, unless otherwise defined herein.
Section 2.    Waiver and Consent. Subject to satisfaction of the conditions
precedent set forth in Section 5 hereof, the Noteholders hereby (a) waive the
2010 NPA Cross Defaults and the 2010 Notice Default effective as of the date and
time on which such 2010 NPA Cross Defaults and the 2010 Notice Default first
occurred, respectively, (b) consent to the execution and delivery by each
Guarantor (whether presently existing or hereafter arising) of the 2006 NPA
Guarantee to which it is a party, each in substantially the form as attached
hereto as Exhibit C, and agree that the 2006 NPA Guarantees shall be permitted
Indebtedness under Section 10.1(c) of the 2010 Note Purchase Agreement, and (c)
consent to the execution and delivery by the Company of the 2006
Amendment/Waiver.
Section 3.    Amendment to 2010 Note Purchase Agreement. Subject to the
satisfaction of the conditions set forth in Section 5 hereof, the following
definitions set forth in Schedule B to the 2010 Note Purchase Agreement are
hereby amended and restated in their entirety, as of the Effective Date (as
defined below), to read respectively as follows:
“Additional Subsidiary Guarantor” means, at any time, each Subsidiary of the
Company which (a) guarantees all or any part of the obligations of the Company
or any Subsidiary under, or in respect of, the Bank Credit Agreement or the 2006
Note Purchase Agreement, or (b) is a borrower, issuer or other obligor under, or
in respect of, the Bank Credit Agreement or the 2006 Note Purchase Agreement.
“Guarantor” means separately, and “Guarantors” shall mean collectively, (a) GMT,
(b) General Monitors, Inc., a Nevada corporation, (c) MSA International, Inc., a
Delaware corporation, and (d) each other Person which executes and delivers a
Note Guarantee pursuant to Section 4.16, Section 9.10 or otherwise on or after
the Series A Closing Day.
Section 4.    Representations, Warranties and Covenants. The Company represents,
warrants and covenants with and to the Noteholders as follows (which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof):

 
3

 

A/75904582.3

--------------------------------------------------------------------------------


4.1    Corporate Power and Authority. Each Obligor is a corporation, partnership
or limited liability company duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation, partnership or limited liability company and
is in good standing in each jurisdiction in which such qualification is required
by law, except where the failure to be licensed or qualified would not
reasonably be expected to have a Material Adverse Effect. Each Obligor has the
necessary corporate power and authority to execute and deliver this Waiver and
to perform the provisions hereof.
4.2    Consents; Approvals. This Waiver has been duly authorized by all
necessary corporate or other similar action on the part of the Obligors, and,
assuming due authorization, execution and delivery by the other parties hereto,
this Waiver constitutes a legal, valid and binding obligation of the Obligors,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
4.3    No Event of Default. As of the date hereof, and after giving effect to
the provisions of this Waiver, no Default or Event of Default exists or has
occurred and is continuing.
4.4    Governmental Authorizations, Etc. [Other than the filing of a Form 8-K
with the SEC in connection with the transactions contemplated by this Agreement
and the 2006 NPA Guarantees,] no consent, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority is required
to be obtained by the Company or the Guarantors in connection with the
execution, delivery or performance by the Company or the Guarantors of this
Waiver.
4.5    No Amendment Fees. No remuneration, whether by way of supplemental or
additional interest, fees or other consideration, has been paid, is payable or
will be paid directly or indirectly by the Company to any Person, in its
capacity as a lender, holder, purchaser and/or guarantor (or agent for any of
the foregoing), as an inducement to the Company’s or such Person’s execution and
delivery of this Waiver or any related amendment, consent or waiver to the 2006
Note Purchase Agreement, the Bank Credit Agreement or any other loan agreement,
note purchase agreement, indenture or other agreement evidencing any other
Indebtedness of the Company with respect to any default or event of default
(including any cross-default) arising thereunder as a result of, or in
connection with, the Priority Indebtedness Default, the 2006 Notice Default, the
Credit Agreement Cross Defaults, the Credit Agreement Notice Default, the 2010
NPA Cross Defaults or the 2010 Notice Default.
4.6    Effect of Amendments. The 2010 Note Purchase Agreement as hereby amended
shall continue in full force and effect.
Section 5.    Conditions Precedent. The amendments and consents set forth herein
shall become effective as of the date first written above (the “Effective Date”)
and the waivers shall become effective as of the date set forth in Section 2
above, in each case upon the satisfaction of each of the following conditions
precedent in a manner reasonably satisfactory to the Required Holders:
5.1    Executed Waiver. Each Noteholder shall have received a copy of this
Waiver executed and delivered by the Company, the Guarantors and the Required
Holders.
5.2    Waivers for 2006 Note Purchase Agreement and Bank Credit Agreement. Each
Noteholder shall have received fully executed copies of (a) the Credit Agreement
Waiver in substantially the form attached as Exhibit B hereto and otherwise in
form and substance satisfactory to the Required Holders, and (b) the 2006
Amendment/Waiver in substantially the form attached as Exhibit A hereto and
otherwise in form and substance satisfactory to the Required Holders, and the
Credit Agreement Waiver and the 2006 Amendment/Waiver shall each be in full
force and effect.
5.3    2006 Guarantee Documents. Each Noteholder shall have received fully
executed copies of each of the 2006 Note Guarantees, in form and substance
satisfactory to the Required Holders.

 
4

 

A/75904582.3

--------------------------------------------------------------------------------


5.4    Representations and Warranties. The representations and warranties set
forth in Section 4 hereof shall be true and correct on the Effective Date.
Section 6.    Provisions of General Application.
6.1    Effect of this Waiver. Except as expressly provided herein, (a) no terms
or provisions of any agreement are modified, waived or changed by this Waiver,
(b) the terms of this Waiver shall not operate as a waiver by Prudential or any
holder of Notes of, or otherwise prejudice any of their respective rights,
remedies or powers under, the 2010 Note Purchase Agreement or any other
Financing Document, or under any applicable law and (c) the terms and provisions
of the 2010 Note Purchase Agreement and the other Financing Documents shall
continue in full force and effect.
6.2    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this Waiver.
6.3    Costs and Expenses. Whether or not the amendments, waivers and consents
contemplated hereby become effective, the Company confirms its obligations under
Section 15 of the 2010 Note Purchase Agreement and agrees that, on the execution
date hereof (or if an invoice is delivered subsequent to such date or if the
amendments, waivers and consents set forth herein do not become effective,
promptly, and in any event within 10 days of receiving any statement or invoice
therefor), the Company will pay all out-of-pocket fees, costs and expenses
reasonably incurred by the Noteholders relating to this Waiver, including, but
not limited to, the statement for reasonable fees and disbursements of Bingham
McCutchen LLP, special counsel to the Noteholders, presented to the Company on
or before the execution date hereof. The Company will also promptly pay (in any
event within 10 days), upon receipt of any statement thereof, each additional
statement for reasonable fees and disbursements of special counsel to the
Noteholders rendered after the execution date hereof in connection with this
Waiver.
6.4    Governing Law. THIS WAIVER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.
6.5    Binding Effect. This Waiver shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
6.6    Counterparts. This Waiver may be executed in any number of counterparts
(including those transmitted by electronic transmission (including, without
limitation, facsimile and e-mail)), all of which taken together shall constitute
one and the same agreement. Delivery of an executed signature page by facsimile
or electronic transmission shall be as effective as delivery of a manually
signed counterpart hereof.
6.7    Reaffirmation of Note Guarantees. Each of the Guarantors hereby (a)
consents to this Waiver and the transactions contemplated hereby, (b) confirms
its obligations under the terms of the Note Guarantee to which it is a party and
the Intercompany Subordination Agreement, (c) acknowledges that such Note
Guarantee continues in full force and effect in respect of, and to secure, the
obligations under the 2010 Note Purchase Agreement, the Notes and the other
Financing Documents, (d) its obligations and liabilities under the Intercompany
Subordination Agreement continue to be in full force and effect, and (e) it has
no defense, offset, counterclaim, right of recoupment or independent claim
against the Noteholders with respect to such Note Guarantee, the Intercompany
Subordination Agreement, the 2010 Note Purchase Agreement, the Notes or
otherwise.


[SIGNATURE PAGES FOLLOW]



 
5

 

A/75904582.3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed on
their behalf by a duly authorized officer or agent thereof, as the case may be,
as of the date first above written.


COMPANY:
MINE SAFETY APPLIANCES COMPANY
By: /s/    
Name:
Title:











 
 
 

A/75904582.3

--------------------------------------------------------------------------------





GUARANTORS:


GENERAL MONITORS, INC.




By: /s/                    
Name:    
Title:    




GENERAL MONITORS TRANSNATIONAL, LLC




By: /s/                    
Name:    
Title:    




MSA INTERNATIONAL, INC.




By: /s/                    
Name:    
Title:    







































 
 
 

A/75904582.3

--------------------------------------------------------------------------------



NOTEHOLDERS:
PRUDENTIAL INVESTMENT MANAGEMENT, INC.




By: /s/                    
Name:    
Title:    


THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By: /s/                    
Name:
Title:


ZURICH AMERICAN INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/                    
Name:
Title:




FORETHOUGHT LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/                    
Name:
Title:



 
 
 

A/75904582.3